Citation Nr: 1618913	
Decision Date: 05/11/16    Archive Date: 05/19/16

DOCKET NO.  10-49 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial disability rating for right knee patellofemoral syndrome higher than 0 percent prior to July 21, 2015, and higher than 10 percent thereafter. 

2.  Entitlement to an initial disability rating for bilateral pes planus higher than 10 percent prior to July 21, 2015, and higher than 30 percent thereafter.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

P. Childers, Counsel



INTRODUCTION

The Veteran served on active duty from April 1986 until his retirement in June 2009; and he is a Persian Gulf War combat veteran.  Commendations and awards include a Presidential Unit Citation; a Navy Unit Commendation Medal; a Navy and Marine Corps Commendation Medal (4) with 1 combat distinguishing device; a Combat Action Ribbon; a Southwest Asia Service Medal; an Iraq Campaign Medal; a Global War on Terrorism Expeditionary Medal; and a Global War on Terrorism Service Medal.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO), which granted, in pertinent part, service connection for right knee patellofemoral syndrome with a noncompensable rating, and service connection for bilateral pes planus with a rating of 10 percent; both effective July 1, 2009.  

In a rating decision dated in August 2015, the RO increased the rating for the Veteran's right knee patellofemoral disability to 10 percent, and the rating for the Veteran's bilateral pes planus to 30 percent, both effective July 21, 2015.


FINDINGS OF FACT

1.  The Veteran has had full flexion and extension of the right knee through the appeal period, and there has been no lateral instability or subluxation or functional loss; but there has been objective evidence of pain on flexion since July 21, 2015.

2.  The Veteran's bilateral pes planus disability has been productive of pain on standing and walking throughout the appeal period, and of accentuated pain on manipulation and use of both feet since July 21, 2015; but it has not been productive of weight-bearing lines over or medial to the great toes, inward bowing of the tendo Achillis, marked deformity, characteristic callosities, extreme tenderness of plantar surfaces of the feet, marked inward displacement, or severe spasm of the Achilles tendons on manipulation at any time during the appeal period. 

CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating for right knee patellofemoral syndrome prior to July 21, 2015, and higher than 10 percent thereafter, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.71a, Diagnostic Code 5299-5261 (2015).

2.  The criteria for an initial disability rating for bilateral pes planus higher than 10 percent prior to July 21, 2015, and higher than 30 percent thereafter, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.71a, Diagnostic Code 5276 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify the Veteran of the information and evidence necessary to substantiate the claims submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  

These appeals stem from the initial grant of service connection.  The notice that was provided to the Veteran before service connection was granted is therefore legally sufficient and no further notice under the VCAA is necessary as to this issue.  See Hartman v. Nicholson, 483 F.3d 1311 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

As for VA's duty to assist, the Veteran's service, VA, and private medical records have been obtained and are in the claims file.  The Veteran was also afforded multiple VA examinations.  The Board has reviewed the examination reports and finds that they are adequate because the examiners reviewed the claims file; physically examined the Veteran; conducted appropriate tests; and reported all findings in detail.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding that an examination is considered adequate when it is based on consideration of the veteran's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).  

The Veteran was also offered the opportunity for a Board hearing, which he initially accepted, but recently withdrew.

In short, the Veteran was provided with a meaningful opportunity to participate in the claims process and he has done so.  The Veteran has not indicated there are any additional records that VA should seek to obtain on his behalf.  Therefore, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claims decided, and no further assistance to develop evidence is required. 

II.  Merits 

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  It is necessary to rate the disability from the point of view of the Veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the Veteran's favor.  38 C.F.R. § 4.3.  If there is a question as to which disability rating to apply to the Veteran's disability, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.7.

Where an award of service connection for a disability has been granted and the assignment of an initial evaluation is at issue, separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be "staged."  Fenderson v. West, 12 Vet. App. 119, 126 (2001).  Of course, staged ratings are appropriate for an increased-rating claim when the factual findings shown distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14.  Both the use of manifestations not resulting from service-connected disease or injury in establishing the service-connected evaluation, and the evaluation of the same manifestation under different diagnoses are to be avoided.  Id.; Esteban v. Brown, 6 Vet. App. 259 (1994).

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  In this regard, the Court has clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  

Possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45; Mitchell, 25 Vet. App. 32.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  In evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

The provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).  

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

Analyses

The Board has reviewed all the evidence in the Veteran's claims file.  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake, 14 Vet. App. 122 (2000).  

A. Right knee

In a rating decision dated in November 2009, the RO granted service connection for right knee patellofemoral syndrome with a noncompensable rating effective July 1, 2009.  The Veteran promptly appealed the assigned rating.

In a rating decision dated in August 2015, the RO increased the rating to 10 percent effective July 21, 2015.  The Veteran has not withdrawn, in writing, his appeal for a higher initial rating.  See AB v. Brown, 6 Vet. App. 35, 39 (1993) (even if a rating is increased during the pendency of an appeal, a veteran is presumed to be seeking the highest possible rating, unless he expressly indicates otherwise).   

Limitation of motion of the knee is rated under either Diagnostic Code 5260 (limitation of flexion) or Diagnostic Code 5261 (limitation of extension).  A separate rating may be assigned for each, that is, for limitation of flexion and for limitation of extension.  37 C.F.R. § 4.71a.  See also VAOPGCPREC 9-04.

The Veteran's right knee disability has been rated under Diagnostic Code 5299-5261 throughout the appeal period.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  Unlisted disabilities requiring rating by analogy will be coded first with the numbers of the most closely related body part and "99".  38 C.F.R. § 4.27.

Under Diagnostic Code 5261, extension limited to 5 degrees is zero percent disabling; extension limited to 10 degrees is 10 percent disabling; extension limited to 15 degrees is 20 percent disabling; and extension limited to 20 degrees is 30 percent disabling.  Extension limited to 30 degrees is 40 percent disabling.   

Under Diagnostic Code 5260, flexion limited to 45 degrees is 10 percent disabling; flexion limited to 30 degrees is 20 percent disabling; and flexion limited to 15 degrees is 30 percent disabling.  Id.  

In addition to the foregoing, Diagnostic Code 5257 provides for a 10 percent rating for either slight recurrent subluxation or slight lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  Moderate recurrent subluxation or moderate lateral instability is rated 20 percent disabling.  Id.  Severe recurrent subluxation or severe lateral instability is rated 30 percent disabling.  Id.  

Normal range of motion of the knee is from zero degrees of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II.

In cases where the Veteran has both limitation of motion and instability of the affected knee joint, a separate compensable rating may be assigned for limitation of motion, as well as for lateral instability without violating 38 C.F.R. § 4.14, the regulation against pyramiding.  See VAOPGCPREC 9-98.  

Facts 

On VA (QTC) examination of the right knee in July 2009, the Veteran complained of weakness, stiffness, giving way, and pain, and of difficulty with standing and walking; and said that he had been treated with nonsteroidal anti-inflammatory medication and physical therapy.  Physical examination of the right knee found no signs of edema instability abnormal movement, effusion, weakness, tenderness, redness, heat, deformity, malalignment, drainage, subluxation, or guarding of movement; and gait and posture were normal.  Range of motion testing found flexion to 140 degrees and extension to 0 degrees; and the right knee was not additionally limited by pain, fatigue weakness, lack of endurance, or incoordination after repetitive use.  Ligaments stability tests were all "within normal limits" for the right knee; and there was no genu recurvatum or locking pain; but there was some crepitus.  X-rays were also "within normal limits."  

In July 2015 the Veteran was accorded another VA (QTC) examination of the right knee, during which the Veteran complained of pain and limitation with running.  He also reported some functional loss "as with flare-ups."  Range of motion testing found right knee flexion from 0 to 140 degrees; and right knee extension from 140 to 0 degrees.  The examiner noted that there was objective evidence of pain on flexion, but averred that the pain noted on examination did not result in/cause functional loss, and there was no additional loss of function or range of motion after three repetitions.  Joint stability tests were all normal, and there was no x-ray evidence of arthritis.  

Analysis

Although the Veteran's right knee patellofemoral symptom is productive of some pain and stiffness, there is no clinical evidence of any limitation of extension at any time during the appeal period, the absence of which opposes a compensable rating under Diagnostic Code 5261.  Additionally, there is no clinical evidence of any limitation of flexion, lateral instability, or subluxation, and no functional loss of use of the right knee, even after repetitive testing, at any time during the appeal, so the criteria for a compensable rating under Diagnostic Code 5260 or 5257, or pursuant to 38 C.F.R. §§ 4.40, 4.45, and DeLuca (addressing the impact of functional loss, weakened movement, excess fatigability, incoordination, and pain), is not warranted.  However, objective evidence during the July 2015 examination of pain on flexion of the right knee is sufficient for a minimum disability rating of 10 percent in accordance with Burton and the provisions of 38 C.F.R. § 4.59, effective from the date of this objective evidence; which the RO has already assigned.  See August 2015 rating decision.  As there is no clinical evidence of any limitation of motion of the right knee, even after repetitive use, the criteria for a rating higher than 10 percent are not met and the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b).  

The Board has also considered whether the Veteran's disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extraschedular rating is warranted.  38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  

Here, the rating criteria reasonably describe the Veteran's right knee disability level (full range of motion of the right knee with objective evidence of pain since July 2015), and symptomatology (pain, stiffness, and giving way with difficulty with standing and walking), and provides higher ratings for additional or more severe symptoms than currently shown by the evidence.  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing. 38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  Thus, the Veteran's disability picture is contemplated by the rating schedule; the schedular rating criteria are adequate; and referral for extraschedular consideration is not warranted.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  . 

B. Bilateral pes planus 

In a rating decision dated in November 2009, the RO granted service connection for bilateral plantar fasciitis with a rating of 10 percent effective July 1, 2009.  The Veteran has appealed the assigned rating.

In a rating decision dated in August 2015 the RO increased the rating to 30 percent effective July 21, 2015.  As stated before, the Veteran has not withdrawn, in writing, his appeal for a higher initial rating; so the Board's jurisdiction is not limited.  See AB, 6 Vet. App. 35, 39 (even if a rating is increased during the pendency of an appeal, a veteran is presumed to be seeking the highest possible rating, unless he expressly indicates otherwise).  

The Veteran's bilateral pes planus has been rated under the flatfoot provisions of Diagnostic Code 5276 throughout the appeal period, which provides a 10 percent rating for moderate bilateral acquired flatfoot (pes planus) where the weight-bearing lines are over or medial to the great toes and there is inward bowing of the tendo achillis and pain on manipulation and use of the feet.  38 C.F.R. § 4.71a, Diagnostic Code 5276.  A 30 percent rating is warranted for severe bilateral acquired flatfoot (pes planus) manifested by marked deformity (pronation, abduction, etc.), accentuated pain on manipulation and use of the feet, indications of swelling on use of the feet, and characteristic callosities.  Id.  The highest rating of 50 percent rating is warranted for pronounced bilateral pes planus, characterized by marked pronation, extreme tenderness of plantar surfaces of the feet, and marked inward displacement and severe spasm of the tendo achillis on manipulation that is not improved by orthopedic shoes or appliances.  Id.

Facts 

On VA (QTC) examination of the feet in July 2009, the Veteran complained of foot pain when standing and walking.  The VA examiner noted that posture and gait were normal, and that the Veteran did not require any assistive device for ambulation or corrective shoe wear.  Physical examination found active motion of the metatarsophalangeal joint of the great toes bilaterally, and there were no signs of abnormal weight bearing or breakdown callosities or any unusual shoe wear pattern.  Weightbearing and non weight bearing alignment of the Achilles tendon was normal, bilaterally; and there was no pes planus, pes cavus, hammer toes, Morton's metatarsalgia, hallux valgus, or hallux rigidus bilaterally.  There was also no edema, disturbed circulation, weakness, atrophy of the musculature, tenderness, heat, redness, or signs of deformity, and no functional limitation on standing and walking; however, weight bearing x-rays of both feet showed pes planus.

In July 2015 the Veteran was accorded another VA (QTC) examination of the feet, during which he complained of chronic bilateral foot pain and limitation with duration of standing/ambulating, accentuated on manipulation and use.  The examiner noted that the Veteran was using arch supports.  Physical examination found no swelling, characteristic callosities, extreme tenderness; no decrease in longitudinal arch height on weight bearing; and no evidence of marked deformity in either foot; and the weight bearing line did not fall over or medial to the great toe.  There was also no marked pronation in either foot; no inward bowing, marked inward displacement, or severe spasm of the Achilles tendon; no neuroma, metatarsalgia, or hammertoe; no hallux valgus, hallux rigidus, or pes cavus; and no malunion or nonunion of the tarsal or metatarsal bones.  The examiner further advised that there was no objective evidence of pain during the examination, and no functional loss of use of the right or left lower extremity due to pes planus; but concluded that there would be pain, weakness, fatigability, or incoordination that significantly limits functional ability of the right foot and the left foot, including limitation with standing and walking, during flare-ups or when the foot was used repeatedly over a period of time.  

Analysis

The pertinent finding on both VA examinations was subjective complaints of bilateral foot pain on standing and walking, but there has been none of the other signs and symptoms of pes planus, such as weight-bearing lines over or medial to the great toes, inward bowing of the tendo Achillis, marked deformity of either foot (pronation, abduction, etc.), indications of swelling on use, or characteristic callosities, that would support a rating higher than 10 percent under Diagnostic Code 5276 until the Veteran's complaint in July 2015 of accentuated pain on manipulation and use; and based on this evidence the RO increased the rating to 30 percent.  In the absence of bilateral marked deformity (pronation, abduction, etc.), characteristic callosities, extreme tenderness of plantar surfaces, or marked inward displacement and severe spasm of the tendo Achillis on manipulation that is not improved by orthopedic shoes or appliances, the criteria for the highest rating of 50 percent under Diagnostic Code 5276 are not met and the benefit-of-the-doubt doctrine is inapplicable.  38 U.S.C.A. § 5107(b).    

The Board further finds that a higher rating under some alternative diagnostic criteria is not warranted.  The Veteran does not have a diagnosis of weak foot, claw foot, hallux valgus, hallux rigidus, anterior metatarsalgia (Morton's disease), or hammertoes, so evaluation under Diagnostic Codes 5277-5282 is not warranted.  In addition, the record contains no evidence of any malunion or nonunion of the feet secondary to the Veteran's service-connected bilateral pes planus disability, so evaluation under Diagnostic Code 5283 is not warranted.  Finally, the Court has recently held that Diagnostic Code 5284, which provides for evaluation of foot injury, is not a "catch-all provision" for rating foot disorders, particularly where there are specifically designated rating criteria for the particular foot disorder.  See Yancy v. McDonald, 2016 WL 747304 (U.S. Vet. App. Feb. 26, 2016).  See also 38 C.F.R. § 4.14 (The evaluation of the same disability under various diagnoses is to be avoided.).  As Diagnostic Code 5276 specifically applies to pes planus, evaluation under Diagnostic Code 5284 is inappropriate.  

The functional loss provisions of 38 C.F.R. §§ 4.40, 4.45, the painful motion provisions of 38 C.F.R. § 4.59, and the holdings in DeLuca and Mitchell, have also been considered.  However, the Veteran has already been assigned the minimum compensable rating under the appropriately assigned diagnostic criteria, and his functional loss (limitation with duration of standing/ambulating, accentuated on manipulation and use) due to pain is clearly contemplated by that criteria.

As for an extraschedular rating, the Veteran's bilateral pes planus disability has been productive of pain with associated functional loss during flare-ups and on overuse when standing and walking; manifestations that are entirely contemplated by the assigned schedular rating criteria; and the rating schedule provides for a higher rating for additional or more severe symptoms than currently shown by the evidence.  The schedular rating criteria are therefore adequate to evaluate the Veteran's bilateral pes planus disability and referral for consideration of an extraschedular rating is not warranted.

C. TDIU consideration

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for TDIU [total disability rating for compensation based on individual unemployability] is part of an increased rating claim when such claim is raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id. 

In this case, the Veteran has not alleged, and the evidence does not show, that his service-connected disabilities preclude him from substantially gainful employment, so the Board finds that a claim for TDIU is not raised.  38 C.F.R. § 4.16; Rice v. Shinseki, 22 Vet. App. 447, 453-454 (2009).  


ORDER

An initial compensable rating for right knee patellofemoral syndrome prior to July 21, 2015, and higher than 10 percent thereafter, is denied.

An initial disability rating for bilateral pes planus higher than 10 percent prior to July 21, 2015, and higher than 30 percent thereafter, is denied.  




____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


